Title: From Alexander Hamilton to Henry Lee, 27 August 1794
From: Hamilton, Alexander
To: Lee, Henry



Philadelphia August 27th. 1794
Sir

Inclosed are duplicates of two letters which went by the last Post. I have since received your letter to me of the 19th. and I have seen one to the War Office which came by the last Post but which having been sent to the President, I have not now before me. If there should be any thing in it requiring an answer more than I have said in mine of the 25th. and may say in this—the next post will convey it.
You are informed that an order has been sent to Col: Carrington upon the Keeper of our Magazine at New London for whatever he may have. Among the articles which will go from hence to Winchester will be a compleat set of accoutrements for the Cavalry which is required from Virginia. But as you specify nothing about the number of Arms you may want for the infantry I am at some loss to judge whether those at New London will suffice. I shall expect to hear from you if they do not. There were 1500 ready by the last return. I hereby authorise you to cause to be purchased on behalf of the United States the necessary land for the fortifications going on, so as the cost do not exceed One thousand Dollars—which is the sum reserved by the Secretary at War. On receiving information of the purchase I will remit the money through the Collector of Norfolk.
With great respect and attachment   I have the honor to be   Sir Your Excellencys   Obedient Servant

Alexander Hamilton
Henry Lee EsquireGovernor of Virginia

 